UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-6230



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


JAMES LESLIE HARGROVE,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. James C. Turk, District Judge.
(CR-92-147, CA-96-214-R)


Submitted:   June 19, 1997                 Decided:   June 30, 1997


Before WILKINS and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James Leslie Hargrove, Appellant Pro Se. Donald Ray Wolthuis,
OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997),

and denying his motion for a writ of audita querela. We have

reviewed the record and the district court's opinion and find no

reversible error. Accordingly, we deny a certificate of appeal-
ability and dismiss the appeal on the reasoning of the district

court. United States v. Hargrove, Nos. CR-92-147; CA-96-214-R (W.D.
Va. Jan. 28, 1997).We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2